      Case 3:20-cv-00252-DPM Document 21 Filed 03/11/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

DEURSLA LASHAY BARRON                                        PLAINTIFF

v.                    No. 3:20-cv-252-DPM-BD

MARIAH MOORE, Matron, Officer,
Guard, Craighead County Detention Center,
and EMILY JONES, Matron, Officer,
Guard, Craighead County Detention Center                DEFENDANTS

                            JUDGMENT
     Barron's complaint is dismissed without prejudice.


                                                         v
                                      D.P. Marshall Jr.
                                      United States District Judge
